INVESTMENT MANAGERS SERIES TRUST 235 West Galena Street Milwaukee, Wisconsin53212 October 17, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust (the “Registrant”) File No. 333-122901 and 811-21719 on behalf of Aristotle Credit Opportunities Fund (the “Fund”) The Registrant is filing Post-Effective Amendment No. 568 to its Registration Statement under Rule 485(a)(2) to create a new series, Aristotle Credit Opportunities Fund. Please direct your comments to the undersigned at (626) 385-5770.Thank you. Sincerely, /s/KIRAN DHILLON Kiran Dhillon Investment Managers Series Trust Assistant Secretary
